NUMBER 13-08-00526-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RICHARD LOUIS NOLEN, JR.
A/K/A RICHARD NOLEN,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                       On appeal from the County Court
                         of Matagorda County, Texas.


              MEMORANDUM OPINION ON REHEARING

              Before Justices Rodriguez, Garza, and Vela
           Memorandum Opinion on Rehearing by Justice Garza

       After considering the motion for rehearing filed by appellant, Richard Louis Nolen,

Jr. a/k/a Richard Nolen, we deny the motion; however, we withdraw our opinion and

judgment of August 25, 2009, and substitute the following to make nondispositive

clarifications.
                                               I. INTRODUCTION

        Appellant was charged by information with interference with an emergency

telephone call, a class A misdemeanor. See TEX . PENAL CODE ANN . § 42.062(a), (c)

(Vernon Supp. 2008). A jury convicted appellant of the offense and assessed punishment

at sixty days’ incarceration in a county jail with a $1,000 fine and $345 in court costs. By

four issues, appellant argues that: (1) the trial court erred in admitting into evidence

hearsay statements made to police by Karen Nolen, appellant’s ex-wife; and (2) the

evidence supporting his conviction is legally and factually insufficient. We affirm.

                             II. FACTUAL AND PROCEDURAL BACKGROUND

        On the afternoon of September 5, 2007, Karen Nolen was listening to music and

cleaning the house when appellant, her estranged husband at the time, came to the home

unannounced and uninvited.1 Upon arriving at the home, appellant knocked on the door

and yelled for Karen to open the door. When she did not answer the door, appellant

kicked in the back door to the house. Karen testified that she “took off running” because

she believed that appellant was going to assault her.2 She further testified that she “could

see it on [appellant’s] face he was steaming mad.” Karen recalled that as she was running

around the house, she grabbed a telephone and was about to dial the emergency number

[911], but appellant grabbed the telephone out of her hands. She ran into a bedroom,


        1
         Appellant testified that he had previously received a telephone call from Karen, which allegedly
caused him to suspect that Karen was contem plating suicide on the day of the incident.

        2
           Karen stated at trial that appellant had abused her for thirty years and at the tim e of the incident and
that she and appellant were in the process of getting a divorce. Victor Hadash, a police officer with the Bay
City Police Departm ent, noted in his testim ony that, shortly after the incident, Karen had told him that: (1)
appellant had abused her for the last thirty years; (2) appellant m oved out of the house in which Karen was
living in July 2007; and (3) the couple was in the process of getting divorced. However, on cross-exam ination,
Karen adm itted that she never reported the abuse allegedly perpetrated by appellant to law enforcem ent.
Karen further adm itted that appellant had previously been to the house to repair a fence and to fix the hot
water heater.

                                                         2
leapt over a bed, and then ran outside to the backyard. While in the backyard, Karen

yelled out for neighbors to call the police, but no one responded to her cries. She was

unable to use the telephone to call for help, because it remained in appellant’s hands

throughout the ordeal. Shortly thereafter, appellant left, and Karen used another telephone

to call the Bay City Police Department. A few days later, Karen filed for divorce.

        Appellant was subsequently charged with interference with an emergency telephone

call and, after a jury trial, was convicted of the offense and sentenced to sixty days’

confinement in a county jail with a $1,000 fine and $345 in court costs. Appellant filed a

motion for new trial and a motion in arrest of judgment; both motions were denied by the

trial court after a hearing. This appeal followed.

                   III. THE HEARSAY RULE AND THE CONFRONTATION CLAUSE

        On appeal, appellant complains about the admission of Officer Victor Hadash’s

testimony about what Karen told him regarding what had transpired.3 Appellant argues in

his first issue that the trial court erred in concluding that Karen’s statements were

admissible under the excited utterance exception to the hearsay rule. See TEX . R. EVID .

802(2).     Appellant further argues in his second issue that Karen’s alleged hearsay

statements were testimonial in nature and, therefore, their admission violated the

Confrontation Clause of the United States Constitution. See U.S. CONST . amend VI.

        The State counters by arguing that: (1) the trial court properly admitted Officer

Hadash’s testimony regarding Karen’s statements under the excited utterance exception

to the hearsay rule because she was still “very upset, nervous, shaking,” and “agitated”

when Officer Hadash arrived at the house approximately fifteen minutes after appellant had


        3
          Officer Hadash stated that he conducted the investigation of the incident, which included taking
statem ents from Karen about what had transpired on that afternoon.

                                                    3
left; (2) the admission of the statements did not harm appellant because the same

evidence was admitted later in the trial without objection; and (3) there was no violation of

the Confrontation Clause because Karen testified at trial and appellant was able to confront

her about the statements made to Officer Hadash.

A. Standard of Review

       We review a trial court's decision to admit or exclude evidence under an abuse of

discretion standard. Oprean v. State, 201 S.W.3d 724, 726 (Tex. Crim. App. 2007);

Salazar v. State, 38 S.W.3d 141, 153-54 (Tex. Crim. App. 2001). A trial court's decision

will be upheld unless it lies outside the "zone of reasonable disagreement." Oprean, 201
S.W.3d at 726.

B. Applicable Law

       Hearsay is a statement, other than one made by the declarant while testifying at the

trial or hearing, offered in evidence to prove the truth of the matter asserted. TEX . R. EVID .

801(d). Hearsay is generally not admissible. TEX . R. EVID . 802. A “matter asserted”

includes any matter explicitly asserted, and any matter implied by a statement, if the

probative value of the statement offered flows from the declarant’s belief as to the matter.

TEX . R. EVID . 801(c). When information is offered for a reason other than to prove the truth

of the matter asserted, the evidence may be admissible. Martinez v. State, 22 S.W.3d 504,

508 (Tex. Crim. App. 2000); Lopez v. State, 200 S.W.3d 246, 254 (Tex. App.–Houston

[14th Dist.] 2006, pet. ref’d).

       An excited utterance is a hearsay exception for a “statement relating to a startling

event or condition made while the declarant was under the stress of excitement caused by

the event or condition.” TEX . R. EVID . 803(2); see Salazar, 38 S.W.3d at 154. In



                                               4
determining whether a statement is an excited utterance, the court may look at the time

that elapsed between the event and the statement, as well as whether the statement was

in response to a question; however, neither of those two factors is dispositive. Zuliani v.

State, 97 S.W.3d 589, 596 (Tex. Crim. App. 2003). The critical factor in determining

whether a statement is an excited utterance is whether the declarant was still dominated

by the emotions, fear, excitement, or pain of the event at the time of the statement. Id.

C. Discussion

       At trial, Officer Hadash testified that he arrived at Karen’s house approximately

fifteen minutes after appellant had left the house. He further testified to the following:

       Q: [The State]              What did you find at the scene?

       A: [Officer Hadash]         When I arrived on the scene, she escorted me to
                                   the backyard because she said that’s the way
                                   that he entered. She took me to an outer door
                                   that was pushed in, shoved in, and then we went
                                   through a room to another door that goes into
                                   the residence itself, it’s like an office, that door
                                   was smashed in, the frame was split, splintered
                                   and laying on the—parts of it were laying on the
                                   floor, the lock was on the floor.

       Q:                          And how did she—what was her—what was
                                   her—in what state did you find her, what
                                   emotional state?

       A:                          She was very upset and agitated.

              ....

       Q:                          And just to reiterate, what is—do you believe she
                                   was in an excited state?

       A:                          Yes, sir.

       Q:                          And describe that state for us; what did you see?

       A:                          She was very upset, nervous, shaking.


                                               5
       Q:                          . . . . And again, what did she report to you in
                                   that state?

       A:                          She stated that her husband at the time had—

       At this time, appellant objected to Officer Hadash’s testimony as inadmissible

hearsay. The State countered by arguing that Officer Hadash’s recounting of what Karen

told him was admissible under the excited utterance exception to the hearsay rule because

he testified that Karen was very upset and agitated when he first arrived and took her

statements. The trial court overruled appellant’s objection, and Officer Hadash proceeded

to recount Karen’s version of what had happened on the day in question and what he

discovered in his investigation of the incident.

       At the outset of our analysis, we note that a police officer’s testimony is not hearsay

when it is admitted to establish the course of events and circumstances leading to a

defendant’s arrest rather than for the truth of the matter asserted. See Dinkins v. State,

894 S.W.2d 330, 347 (Tex. Crim. App. 1995); Ortiz v. State, 93 S.W.3d 79, 95 (Tex. Crim.

App. 2002); see also Thornton v. State, 994 S.W.2d 845, 854 (Tex. App.–Fort Worth 1999,

pet. ref’d); Reed v. State, 794 S.W.2d 806, 809 (Tex. App.–Houston [14th Dist.] 1990, pet.

ref’d). Arguably, Officer Hadash’s testimony explained how appellant became a suspect

in this matter and the status of the investigation; therefore, Officer Hadash’s testimony

would not be inadmissible hearsay under this analysis.

       Moreover, even were we to categorize Officer Hadash’s testimony regarding Karen’s

statements as hearsay, we find that Karen’s statements fall under the excited utterance

exception to the hearsay rule. See TEX . R. EVID . 803(2). Officer Hadash testified that he

arrived at the scene approximately fifteen minutes after the incident transpired, and Karen



                                              6
was “very upset, nervous, [and] shaking” while she recounted what had happened. See

Zuliani, 97 S.W.3d at 596 (holding that statements made twenty hours after an incident by

an individual who was “scared to death” and “tired” were excited utterances); see also

Reyes v. State, 48 S.W.3d 917, 920 (Tex. App.–Fort Worth 2001, no pet.) (concluding that

statements made fifteen minutes after an assault by a witness were excited utterances

because the witness was “dominated by the emotion, fear, pain, and excitement resulting

from appellant’s assault, and that her statement was related to the startling occurrence of

the assault”); Bondurant v. State, 956 S.W.2d 762, 766 (Tex. App.–Fort Worth 1997, pet.

ref’d) (“The fact that portions of the statement [excited utterance] were made in response

to questions, does not preclude that portion of the statement from being spontaneous and

reliable.”). Given that Officer Hadash responded to Karen’s emergency call within fifteen

minutes of the incident and that he observed Karen to be “very upset, nervous, [and]

shaking,” it is clear that Karen was still dominated by the emotions, fear, and excitement

attendant to the incident when she spoke to Officer Hadash. See TEX . R. EVID . 803(2); see

also Zuliani, 97 S.W.3d at 596. We therefore conclude that the trial court did not abuse

its discretion in admitting Officer Hadash’s testimony regarding Karen’s statements under

either the excited utterance exception to the hearsay rule or under the course and

circumstances leading to appellant’s arrest analysis. Accordingly, appellant’s first issue

is overruled.

       In his second issue, appellant asserts that the trial court abused its discretion in

allowing Officer Hadash to testify regarding Karen’s statements because the statements

violated the Confrontation Clause of the United States Constitution. See U.S. CONST .

amend. VI.



                                            7
        The right of confrontation is a constitutional right. See id.; Carroll v. State, 916
S.W.2d 494, 496 (Tex. Crim. App. 1996).                    However, it is well settled that even a

constitutional right may be waived if not properly preserved. See Briggs v. State, 789
S.W.2d 918, 924 (Tex. Crim. App. 1990); see also Garcia v. State, No. 13-05-408-CR,

2007 Tex. App. LEXIS 5080, at *27 (Tex. App.–Corpus Christi June 28, 2007, no pet.)

(mem. op., not designated for publication). In order to preserve a complaint for appellate

review, Texas Rule of Appellate Procedure 33.1(a)(1) requires that a party make a timely

request, objection, or motion that states the grounds for the ruling sought by the party with

sufficient specificity to make the trial court aware of the complaint, unless the specific

grounds are apparent from the context. TEX . R. APP. P. 33.1(a)(1). An objection is timely

when it is made before the evidence is admitted or as soon as the objectionable nature of

the evidence becomes apparent. See Johnson v. State, 878 S.W.2d 164, 167 (Tex. Crim.

App. 1994).

        In the instant case, appellant did not object to Officer Hadash’s testimony regarding

Karen’s statements as being a violation of the Confrontation Clause. Instead, appellant

objected to Officer Hadash’s testimony on hearsay grounds, which the trial court overruled.

Appellant later requested a running objection to Officer Hadash’s testimony, but the trial

court denied his request. Appellant did not make any additional objections to Officer

Hadash’s testimony. Because appellant failed to argue, in a timely and specific objection,

that Officer Hadash’s testimony regarding Karen’s statements violated the Confrontation

Clause, we conclude that appellant waived his second issue.4 See TEX . R. APP. P.

        4
          Even if appellant had m ade the proper objection in a tim ely m anner, we note that appellant was
afforded the opportunity to cross exam ine Karen regarding the statem ents she m ade to Officer Hadash. See
Crawford v. W ashington, 541 U.S. 36, 61 (2004) (“[A]dm itting statem ents deem ed reliable by a judge is
fundam entally at odds with the right of confrontation. To be sure, the [Confrontation] Clause’s ultim ate goal
is to ensure reliability of evidence, but it is a procedural rather than a substantive guarantee. It commands

                                                      8
33.1(a)(1); Briggs, 789 S.W.2d at 924; Johnson, 878 S.W.2d at 167; see also Garcia, 2007

Tex. App. LEXIS 5080, at *27.

                                 IV. LEGAL AND FACTUAL SUFFICIENCY

        In his third and fourth issues, appellant asserts that the evidence supporting his

conviction is legally and factually insufficient.

A. Standard of Review

        In reviewing the legal sufficiency of the evidence, an appellate court examines the

evidence in the light most favorable to the State to determine whether any rational finder

of fact could have found the essential elements of the offense beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319 (1979); Watson v. State, 204 S.W.3d 404, 414-17

(Tex. Crim. App. 2006). The trier of fact is the sole judge of the facts, the credibility of the

witnesses, and the weight given to testimony. See TEX . CODE CRIM . PROC . ANN . art. 38.04

(Vernon 1979); Jackson, 443 U.S. at 318-39; Beckham v. State, 29 S.W.3d 148, 151 (Tex.

App.–Houston [14th Dist.] 2000, pet. ref'd). We do not reevaluate the weight and credibility

of the evidence, whether circumstantial or direct, nor do we substitute our own judgment

for that of the trier of fact. Mosley v. State, 141 S.W.3d 816, 821 (Tex. App.–Texarkana

2004, pet. ref'd); Beckham, 29 S.W.3d at 151. Instead, we consider whether the jury

reached a rational decision. Beckham, 29 S.W.3d at 151.

        When conducting a factual sufficiency review, an appellate court must determine

(1) whether the evidence introduced to support the verdict is “so weak” that the fact finder’s

verdict seems “clearly wrong and manifestly unjust,” or (2) whether, considering conflicting

evidence, the fact finder’s verdict is nevertheless against the great weight and


not that evidence be reliable, but that reliability be assessed in a particular manner: by testing in the crucible
of cross examination.”) (Em phasis added.)

                                                        9
preponderance of the evidence. Watson, 204 S.W.3d at 414-15. In a factual sufficiency

review, we view the evidence in a neutral light. Johnson v. State, 23 S.W.3d 1, 11 (Tex.

Crim. App. 2000).

       Each fact need not point directly and independently to the guilt of the appellant, as

long as the cumulative force of all the incriminating circumstances is sufficient to support

the conviction. Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Barnes

v. State, 876 S.W.2d 316, 321 (Tex. Crim. App. 1994); Johnson v. State, 871 S.W.2d 183,

186 (Tex. Crim. App. 1993); Alexander v. State, 740 S.W.2d 749, 758 (Tex. Crim. App.

1987)). Circumstantial evidence is as probative as direct evidence in establishing the guilt

of an actor; circumstantial evidence alone can be sufficient to establish guilt. Guevara v.

State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004). On appeal, both circumstantial and

direct evidence cases are examined using the same standard of review. Id.

       We measure the sufficiency of the evidence by the elements of the offense as

defined by the hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240

(Tex. Crim. App. 1997); Adi v. State, 94 S.W.3d 124, 131 (Tex. App.–Corpus Christi 2002,

pet. ref'd). "Such a charge would accurately set out the law, would be authorized by the

indictment, and would not unnecessarily increase the State's burden of proof.” Malik, 953
S.W.2d at 240.      A person commits the offense of interference with an emergency

telephone call if he “knowingly prevents or interferes with another individual’s ability to

place an emergency telephone call or to request assistance in an emergency from a law

enforcement agency.” TEX . PENAL CODE ANN . § 42.062(a). The statutory definition of

“emergency” includes

       a condition or circumstance in which any individual is or is reasonably
       believed by the individual making a telephone call to be in fear of imminent


                                            10
         assault[5] or in which property is or is reasonably believed[6] by the individual
         making the telephone call to be in imminent danger of damage or
         destruction.

Id. § 42.062(d). Moreover,

         [a] person acts knowingly, or with knowledge, with respect to the nature of
         his conduct or to circumstances surrounding his conduct when he is aware
         of the nature of his conduct or that the circumstances exist. A person acts
         knowingly, or with knowledge, with respect to a result of his conduct when he
         is aware that his conduct is reasonably certain to cause the result.

Id. § 6.03(b) (Vernon 2003). A jury may infer knowledge or intent from the acts, conduct,

and remarks of the accused and from the surrounding circumstances. See Hernandez v.

State, 819 S.W.2d 806, 810 (Tex. Crim. App. 1991), overruled in part on other grounds by

Fuller v. State, 829 S.W.2d 191 (Tex. Crim. App. 1992); see also Quiroga v. State, No. 13-

08-00661-CR, 2009 Tex. App. LEXIS 6342, at *23 (Tex. App.–Corpus Christi Aug. 13,

2009, no pet.) (“Proof of knowledge or intent is an inference that may be drawn by the fact

finder from direct evidence and from evidence surrounding the act.”).

B. Discussion

         On appeal, appellant argues that: (1) the evidence demonstrates that he never

interrupted an emergency call; (2) Karen never told him that she was going to make an



        5
             A person com m its an assault if the person:

         (1) intentionally, knowingly, or recklessly causes bodily injury to another, including the
         person’s spouse;

         (2) intentionally or knowingly threatens another with im m inent bodily injury, including the
         person’s spouse; or

         (3) intentionally or knowingly causes physical contact with another when the person knows
         or should reasonably believe that the other will regard the contact as offensive or provocative.

T EX . P EN AL C OD E A N N . § 22.01(a) (Vernon Supp. 2008).

         6
         Section 1.07(a)(42) of the penal code provides that a reasonable belief is “a belief that would be held
by an ordinary and prudent m an in the sam e circum stances as the actor.” Id. § 1.07(a)(42) (Vernon 2003).

                                                        11
emergency call; and (3) there were other telephones in the house with which Karen could

have made the emergency call. Appellant further argues that he did not break into the

house with the intention of harming her, but rather to protect her and that Karen urged the

filing of charges in this case to bolster her position in the divorce case.7

        Karen testified that appellant broke into the house, causing damage to the back

door and her “boombox.” She ran around the house to avoid appellant because he

appeared to be enraged. She believed that he was going to assault her again, as he

allegedly had done repeatedly during the previous thirty years that they had been together.

She grabbed a telephone as she was running away from appellant and attempted to dial

911. However, before she could make the call, appellant grabbed the telephone out of her

hands and did not return the telephone until he left the premises several minutes later.

When he returned the telephone to her, it was inoperable, so she was forced to use

another telephone that was located in another part of the house.8

        Appellant testified that he had previously received a telephone call at his place of

employment from Karen in which all he heard on the telephone was the song, “How Am

I Supposed to Live Without You.” Appellant stated that he tried to get Karen to talk to him

on the telephone, but she refused. Appellant panicked and went to the house where Karen

was living, fearful that she was going to commit suicide. Appellant received a second

telephone call from Karen on September 5, 2007, which made him once again fear that

Karen was going to commit suicide, so appellant again went to the house. Appellant stated



           7
             Vaughn Dierlam , a police officer with the Bay City Police Departm ent, testified that Karen did not
initially wish to press charges against appellant, but that she changed her m ind in m id-March 2008.

        8
           Officer Hadash stated that the telephone was “in pieces” when he arrived at the house. Karen
testified that the telephone was inoperable after appellant had taken it from her and that she placed the
inoperable telephone on the cradle and got another telephone to m ake the call to police.

                                                      12
that once he entered the house, Karen refused to talk to him, and she turned up the

volume of the music playing on the “boombox.” Appellant became enraged and smashed

the “boombox.” Appellant did not recall Karen running through the house or picking up a

telephone. Appellant denied taking the telephone out of Karen’s hands. Appellant testified

that after he smashed the “boombox,” Karen walked outside, and he subsequently left.

       Appellant’s arguments pertaining to the sufficiency of the evidence primarily touch

on the jury’s role as the fact finder. The jury is the sole judge of the weight and credibility

of the evidence and is entitled to resolve conflicts in the evidence. See TEX . CODE CRIM .

PROC . ANN . art. 36.13 (Vernon 2007); Johnson, 23 S.W.3d at 7. “Unless the available

record clearly reveals a different result is appropriate . . . [we] must defer to the jury’s

determination concerning what weight to give contradictory testimonial evidence because

resolution often turns on an evaluation of credibility and demeanor, and those jurors were

in attendance when the testimony was delivered.” Johnson, 23 S.W.3d at 8. Thus, the jury

was entitled to weigh Karen’s and appellant’s testimony as to what happened on that

afternoon, and we must defer to the jury’s determination. See id.

       Based on the evidence adduced at trial, a rational jury could have found that

appellant knowingly broke into the house, caused damage to the “boombox,” put Karen in

fear of an imminent assault, and prevented her from calling the police by grabbing the

telephone from her hands. See TEX . PENAL CODE ANN . § 42.062(a); Johnson, 23 S.W.3d

at 8; Beckham, 29 S.W.3d at 151; see also Hernandez, 819 S.W.3d at 810. Thus, viewing

the evidence in the light most favorable to the verdict, we conclude that the evidence

supporting appellant’s conviction is legally sufficient. See Jackson, 443 U.S. at 318-39;

Watson, 204 S.W.3d at 414-17. Furthermore, viewing the evidence in a neutral light, we



                                              13
cannot say that the jury’s verdict is clearly wrong, manifestly unjust, or against the great

weight and preponderance of the evidence. See Neal v. State, 256 S.W.3d 264, 275 (Tex.

Crim. App. 2008); Watson, 204 S.W.3d at 414. We therefore conclude that the evidence

is factually sufficient. See Lancon v. State, 253 S.W.3d 699, 704 (Tex. Crim. App. 2008).

Accordingly, we overrule appellant’s third and fourth issues.

                                      V. CONCLUSION

       Having overruled all of appellant’s issues, we affirm the judgment of the trial court.




                                                  DORI CONTRERAS GARZA
                                                  Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Delivered and filed
the 24th day of November, 2009.




                                             14